DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "a side surface of the movable shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this limitation was intended to be the same limitation in claim 1 line 9.  
For purposes of compact prosecution Examiner will interpret “a side surface of the movable shaft” as “[[a]] the side surface of the movable shaft” in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent No. US 9,421,662 B2, hereinafter "Lee") in view of Yasuda et al. (US Pub. No. US 2009/0142996 A1, hereinafter "Yasuda")
Regarding Claim 1,
Lee discloses
A polishing head(41) for pressing a polishing tool(polishing tape element 23) against a substrate(wafer element W), comprising:
 a polishing-tool pressing member(50) for supporting a polishing tool(23);
 a movable shaft(see annotate figure below) coupled to the polishing-tool pressing member(50; “coupled” via a holder element 51 as illustrated in annotated figure below);
 a housing(52) which houses the movable shaft therein(as illustrated in annotated figure below).


    PNG
    media_image1.png
    421
    422
    media_image1.png
    Greyscale

Lee is silent on
 and a diaphragm which forms a pressure chamber between an end portion of the movable shaft and the housing, the diaphragm including a central portion in contact with the end portion of the movable shaft, an inner wall portion connecting with the central portion and extending along a side surface of the movable shaft, a folded-back portion connecting with the inner wall portion and having a curved cross section, and an outer wall portion connecting with the folded-back portion and located outside the inner wall portion.

Regarding the structures associated with the diaphragm and movable shaft limitations,
Yasuda is a polishing apparatus used for polishing a substrate such as a semiconductor wafer to a flat mirror finish.  It comprises a polishing tool that has at least one elastic membrane(“diaphragm”) to form a pressure chamber for being supplied with a pressurized fluid.(beg of Para. 19)

Yasuda teaches
a polishing-tool pressing member(408a) for supporting a polishing tool(408b)(element 408a supporting element 408b as illustrated in Fig. 16);
 a movable shaft(406) coupled to the polishing-tool pressing member(408a)(“coupled” as illustrated in Fig. 16);
 a housing(400) which houses the movable shaft(406) therein(as illustrated in Fig. 16);
 and a diaphragm(404) which forms a pressure chamber(9) between an end portion of the movable shaft(406) and the housing(400)(pressure chamber formed between elements 406 and 400 as illustrated in Fig. 16), the diaphragm(404) including a central portion(see annotated figure below) in contact with the end portion of the movable shaft(406)(“contact” as illustrated in annotated figure below), an inner wall portion(see annotated figure below) connecting with the central portion and extending along a side surface(see annotated figure below) of the movable shaft(406)(“connecting” and “extended” as illustrated in annotated figure below), a folded-back portion(see annotated figure below) connecting with the inner wall portion(“connecting” as illustrated in annotated figure below) and having a curved cross section(as illustrated in annotated figure below), and an outer wall portion(see annotated figure below) connecting with the folded-back portion(“connecting” as illustrated in annotated figure below) and located outside the inner wall portion(“located outside” as illustrated in annotated figure below).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the polishing head of Lee by adding the diaphragm, pressure chamber to the shaft of Yasuda in order to aid in uniform pressure with no bending moment produced by offset loads.(end of Para. 133)

    PNG
    media_image2.png
    492
    462
    media_image2.png
    Greyscale


Regarding Claim 9, Lee, as modified discloses the polishing head(41, Fig. 7) being a polishing head according to claim 1(i.e. the invention of claim 1).
Lee, as modified discloses
A polishing apparatus(500) comprising: a substrate holder(3) for holding a substrate(“wafer” element W); and a polishing head(1A, 1B, 1C, 1D) for polishing the substrate(W).(as illustrated in Fig. 2; Para.6 ll. 1-2; Para.6 ll.65-67)

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yasuda in further view of .Knerich et al.(US Patent No. 4,320,429, hereinafter "Knerich")
Regarding Claim 3, Lee, as modified discloses the invention of claim 1.
Lee, as modified is silent on
 a universal joint located between the polishing-tool pressing member and the movable shaft.

Knerich teaches
a pressure device comprising a rigid pressing member(14) with a pad(1) attached to the rigid pressing member(14) via universal joint(15) secured on the end of a movable shaft(2).(Fig. 1, Col. 2 ll.22-26)
Knerich further teaches
a universal joint(15) located between the polishing-tool pressing member(14) and the movable shaft(2).

Regarding Claim 5, Lee, as modified discloses the invention of claim 3.
The polishing head according to claim 3,
Lee, as modified is silent on
 the universal joint includes: a first support shaft perpendicular to an axial direction of the movable shaft; a tiltable body which is supported by the first support shaft and is rotatable about the first support shaft; and a second support shaft which is fixed to the tiltable body and is perpendicular to the first support shaft.

Knerich further teaches
 the universal joint(15) includes: a first support shaft(7) perpendicular to an axial direction of the movable shaft(6)(“perpendicular” as illustrated in Fig. 2b); a tiltable body(4) which is supported by the first support shaft(7)(“supported” as illustrated in Fig. 2b) and is rotatable about the first support shaft(7)(“rotatable” as illustrated in Figs. 2a and 2b); and a second support shaft(6) which is fixed to the tiltable body(4) and is perpendicular to the first support shaft(7)(“perpendicular” as illustrated in Fig. 2b).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the movable shaft of Lee, as modified by adding a universal joint located between the polishing-tool pressing member and the movable shaft of Knerich in order to aid in allowing movement of the polishing tool press member in all directions and provide a uniform surface pressure on the polishing tool. (Col.1 ll.55-59)

Claims 1, 3, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth (US Patent No. 4,984,395, hereinafter "Demuth").
Regarding Claim 1,
Demuth discloses
A polishing head(49) for pressing a polishing tool, front side of element 41(see annotated figure below) against a substrate(15), comprising:
 a polishing-tool pressing member back side of element 41(see annotated figure below) for supporting a polishing tool;
 a movable shaft(44) coupled to the polishing-tool pressing member(“coupled” as illustrated in annotated figure below);
 a housing(45) which houses the movable shaft(44) therein(as illustrated in annotated figure below);
 and a diaphragm(47) which forms a pressure chamber(see annotated figure below) between an end portion(see annotated figure below) of the movable shaft and the housing(as illustrated in annotated figure below), the diaphragm(47) including a central portion(see annotated figure below) in contact with the end portion of the movable shaft(as illustrated in annotated figure below), an inner wall portion(see annotated figure below) connecting with the central portion(as illustrated in annotated figure below) and extending along a side surface of the movable shaft(diaphragm 47 in a deflated condition is capable of extending along a side surface of the movable shaft, as illustrated), a folded-back portion(see annotated figure below) connecting with the inner wall portion and having a curved cross section(as illustrated in annotated figure below), and an outer wall portion(see annotated figure below) connecting with the folded-back portion and located outside the inner wall portion(as illustrated in annotated figure below).

Demuth shows a backside pressing member of the polishing tool(41) integral with the polishing tool pressing member.

However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to form the integral pressing portion and polishing member into 2 sections so as to form a separate pressing member and polishing member, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 3, Demuth discloses the invention of claim 1.
Demuth further discloses
 a universal joint(43, Col. 5 ll.59-63 cites a ball joint for pivoting movement) located between the polishing-tool pressing member(see annotated figure below) and the movable shaft(44)(as illustrated in annotated figure below).

Regarding Claim 4, Demuth discloses the invention of claim 3.
Demuth further discloses
 universal joint(43) is housed in the polishing-tool pressing member(as illustrated in annotated figure below).

    PNG
    media_image3.png
    303
    754
    media_image3.png
    Greyscale


Regarding Claim 9, Demuth discloses the polishing head(49) being a polishing head according to claim 1(i.e. the invention of claim 1).
Demuth discloses
A polishing apparatus(Figs.4-5) comprising: a substrate holder(11) for holding a substrate(15); and a polishing head(49) for polishing the substrate(15).(Col.5 ll.40-45)

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demuth in view of Arekar et al. (US Patent No. 9,027,903 B2, hereinafter "Arekar")

Regarding Claim 2, Demuth discloses the invention of claim 1.
Demuth is silent on
the movable shaft has a vent hole; one open end of the vent hole communicates with the atmosphere; and other open end of the vent hole is located in the side surface of the movable shaft and outside the pressure chamber.

Demuth discloses a movable shaft actuating a grinding-tool press member for supporting a polishing tool(grindstone element 41), the shaft being driven longitudinally by a diaphragm to urge the shaft outward.  
Arekar is also concerned with a driven actuator, teaching an outer plunger shaft that moves longitudinally and specifically teaches providing vent holes on either side of the plunger with a connection channel therebetween so as to equalize fluid pressure(not shown). (Col.13 ll.53-57).

Therefore, Arekar teaches
a shaft with two vent holes; one interior to the body and one exterior to the body (exposed to atmosphere) to equalize fluid pressure.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the moving shaft of Demuth, as modified by adding a vent hole; one open end of the vent hole communicates with the atmosphere; and other open end of the vent hole is located in the side surface of the movable shaft and outside the pressure chamber of Arekar in order to aid in equalizing pressure on the moving shaft. (Col. 13 ll.53-57)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Yasuda and further in view of Togawa et al.(US Patent No. 6,312,312 B1, hereinafter "Togawa")
Regarding Claim 6, Lee, as modified discloses the invention of claim 1.
Lee, as modified is silent on
 a distance sensor configured to measure a movement distance of the movable shaft relative to the housing, the distance sensor facing the end portion of the movable shaft.

Regarding a distance sensor, Togawa teaches a polishing apparatus using sensors to detect wafer transportation and placement errors.
Togawa further teaches
a distance sensor(18) configured to measure a movement distance of the movable shaft(13) relative to the housing(25), the distance sensor(18) facing the end portion(17) of the movable shaft(13)(as illustrated in Fig.2; distance sensor configured as cited in Para.6 ll.7-10).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of the movable shaft of Lee, as modified by adding a distance sensor configured to measure a movement distance of the movable shaft relative to the housing, the distance sensor facing the end portion of the movable shaft; in order to aid in measuring the displacement of the movable shaft in the Z-axis direction. (Col. 7 ll.15-16)

Regarding Claim 7, Lee, as modified discloses the invention of claim 6.
Lee, as modified is silent on
the distance sensor is an optical distance sensor.
Togawa further teaches
the distance sensor(18) is an optical distance sensor.(as cited Para.8 ll.66-67, Para.9 ll.1-2)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance sensor of Lee, as modified by adding the distance sensor is an optical distance sensor in order to aid in detecting a transfer error. (Col. 8 ll.66-67, Col. 9 ll.1-2)

Regarding Claim 8, Lee, as modified discloses the invention of claim 6.
Lee, as modified is silent on
 a distance monitoring device configured to issue an alarm signal when a measured value of the movement distance, sent from the distance sensor, is larger than a threshold value, or smaller than a threshold value.

Togawa further explains that the distance sensor detects a normal condition of wafer transfer/placement (Fig. 6 left hand figure) that would fall within a predetermined distance range versus an abnormal condition of wafer placement (Fig. 6 right hand figure) that would fall outside the predetermined distance range. (Para. 7 ll.32-37)
Further, Togawa activates an alarm when a transfer/placement error occurs.(Para.8 ll.50-51)
Therefore, Togawa further teaches
a distance monitoring device configured to issue an alarm signal when a measured value of the movement distance, sent from the distance sensor(18), is larger than a threshold value, or smaller than a threshold value. (as cited above)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance sensor of Lee, as modified by adding a distance monitoring device configured to issue an alarm signal when a measured value of the movement distance, sent from the distance sensor, is larger than a threshold value, or smaller than a threshold value, in order to aid in detecting a transfer/placement error of the wafer and prevent damage to the wafer caused by a transfer error. (Col. 9 ll.10-15)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3723      
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723